DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 15-17, 19-22, and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, S.-C.; Chien, R. D.; Tseng, H.-H.; Huang, J.-S. Response of a Sequential-Valve- Gate System Used for Thin-Wall Injection Molding. Journal of Applied Polymer Science 2005, 98 (5), 
Chen et al. teach a thin-wall injection molding process that utilizes a sequential-valve-gate (SVG) system: a combined thin-wall injection molding and cascade molding process [p. 1969]. Such a process can be easily adapted to a hot runner system and reduces injection pressure and eliminates weld lines [p. 1970]. While Chen et al. does not specify the use of this process to manufacture a home appliance, TWIM teaches that home appliance parts (e.g., a refrigerator liner) can be manufactured by hot runner technology. Consequently, it would have been obvious to one of ordinary skill in the art to utilize the combined SVG/thin-wall injection molding process of Chen et al. to manufacture a home appliance, in particular a refrigerator component, motivated by the desire and expectation of successfully producing this known hot runner system article at an injection pressure lower than a conventional hot runner process and with no weld lines.
In regarding the size, the shape, a specific dimensions and/or the structures of the molded part, such as a wall thickness or a distance between the two side walls of the molded part, these limitations are not limited by the cited prior art. Therefore, it would have been obvious to one of ordinary skill in the art to produce any common shape and/or dimension of article by choosing proper number and placement of the valve gates corresponding to the size and shape of the article, selecting the proper number and arrangement represents and elemental level of inquiry in the art and would have been readily obvious to one of ordinary skill in the art.

Chen et al. further teaches that thin-walled injection molding defines part thickness less than 1.5 mm [p. 1969]. “Thin Wall Injection Molding’ illustrates an injected molded refrigerator liner with 1.0 mm wall thickness.
In regarding the size, the shape and/or the structures of the molded part, these limitation are not limited by the cited prior art. Therefore, it would have been obvious to one of ordinary skill in the art to produce any common shape and/or dimension of article by choosing proper number and placement of the valve gates corresponding to the size and shape of the article, selecting the proper number and arrangement represents and elemental level of inquiry in the art and would have been readily obvious to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive.  
The attorney argued that the prior art fails to teach or suggest that two side walls of a bar shape of a hollow body having free ends produced by combined thin-wall injection molding and cascade injection molding being spaced apart by a distance smaller than or equal to 7mm, or between 11mm-14mm, or producing a transition between an outer side of a side wall and an outer side of a further partial region by the combined thin-wall injection molding and cascade injection molding having a radius smaller than or equal to 2.5mm, 1.5 mm, or 1mm.  

Further, as disclosed by the Applicants, the ability to manufacture large objects, such as the one having the shape and dimensions claimed, rests solely in the combination of cascade molding with thin-walled injection molding (Spec., p. 3, lines 8-12), irrespective of the part produced. Furthermore, the prior art renders this combination of methods a known means for manufacturing parts (including refrigerator parts), and absent evidence of criticality such as the secondary considerations of unexpected results, long-felt need, or commercial success, the particular refrigerator part produced will not patentably distinguish the claims. In the absence of such evidence, the fact that Applicant has recognized another advantage which would also flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743